internal_revenue_service number release date index number -------------------------------------------- ------------------------------------------------------ ------------------------ ------------------------------------ in re -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc corp b03 plr-102604-13 date date distributing --------------------------------------------------- ------------------------------------------------------ sub --------------------------------------------------- ----------------------------------------------------------------- sub --------------------------------------------------- --------------------------------------------- llc --------------------------------------------------- ----------------------------- business x ---------------------------------------------------- ------------------------------------------------------------------------------------------ business y ------------------------------------------------------------------------------------------ --------------- controlled ------------------------- --------------------------------------------------- z ----------------- dear ------------------ this letter responds to your request dated date supplemented by letters dated february and date submitted by your authorized representative requesting rulings on the federal_income_tax consequences of a proposed transaction the information submitted in the request and the subsequent correspondence is summarized below plr-102604-13 distributing is the common parent of a consolidated_group that includes numerous subsidiaries among these subsidiaries are sub and sub wholly owned subsidiaries of distributing and llc an entity disregarded as separate from its owner for federal_income_tax purposes all of whose membership interests are owned by distributing distributing and most of its subsidiaries other than sub sub and llc are engaged in business x sub sub and llc are engaged in business y proposed transaction distributing has incorporated controlled a wholly-owned subsidiary for purposes of conducting the proposed transaction and distributing will contribute all of the stock in sub and sub and all of the membership interests in llc to the capital of controlled the contribution in exchange for controlled stock immediately thereafter distributing will distribute all the stock in controlled pro_rata to distributing's shareholders the distribution representations the total adjusted_basis and the total fair_market_value of the stock transferred a and assets deemed transferred to controlled by distributing in the contribution will each equal or exceed the total liabilities assumed within the meaning of sec_357 by controlled b any liabilities assumed within the meaning of sec_357 in the contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred no investment_tax_credit determined under sec_46 has been or will be claimed for c any property that will be deemed transferred by distributing to controlled in the contribution no part of the controlled stock to be distributed by distributing will be received by d a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing distributing and controlled each will pay its own expenses if any incurred in e connection with the contribution and the distribution the five years of financial information submitted on behalf of business x f conducted by the distributing separate_affiliated_group within the meaning of sec_355 the distributing sag is representative of its operation before the plr-102604-13 contribution and with regard to business x there have been no substantial operational changes since the date of the last financial statements submitted g the five years of financial information submitted on behalf of business y conducted by the distributing sag is representative of its operation before the contribution and with regard to business y there have been no substantial operational changes since the date of the last financial statements submitted neither business x nor control of any entity conducting business x was acquired h during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the distribution the distributing sag has been the principal_owner of the goodwill and significant assets of business x the distributing sag will be the principal_owner of the goodwill and significant assets of business x following the distribution neither business y nor control of an entity conducting business y was acquired i during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized under proposed sec_1_355-3 in whole or in part throughout the five-year period ending on the date of the distribution the distributing sag has been the principal_owner of the goodwill and significant assets of business y the controlled sag will be the principal_owner of the goodwill and significant assets of business y following the distribution following the distribution each of the distributing sag and the controlled sag j will continue the active_conduct of business x and business y respectively independently and with separate employees except that certain employees of distributing and controlled are expected to provide transitional services to the other for a period of up to twenty-four months following the distribution and that controlled may contract for certain accounting functions to be performed for controlled by employees of distributing the distribution is not and will not be used principally as a device for the k distribution of the earnings_and_profits of distributing or controlled or both the distribution is and will be carried out for the following corporate purposes to l protect the assets of business x from the creditors of business y to protect the assets of business y from the creditors of business x to permit outside investment in business y without participation in business x to enable public and private subsidies for the new technology associated with business y to separate the volatile business y from the more consistent business conducted by distributing to isolate business y which is more dependent upon current and future z policies to allow for potentially large capital needs as future development expands the requirements of business y and to reduce the impact of compliance with burgeoning governmental regulations the plr-102604-13 distribution is motivated in whole or substantial part by one or more of these corporate business purposes m other than i intercompany payables created in the ordinary course of business through continuing transactions on terms comparable to those that could be obtained in an arm's length transaction on terms consistent with past practice for intercompany charges ii any liabilities that may arise from a tax-sharing agreement and iii payables created for all transitional services negotiated at arm's length on terms consistent with past practices for intercompany charges no intercorporate debt will exist between distributing and controlled or controlled's subsidiaries acquired in the contribution at the time of the distribution any such indebtedness owed by controlled or controlled’s subsidiaries to distributing will not constitute stock_or_securities no two parties to the proposed transaction will be investment companies as n defined in sec_368 or iv o for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person p determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution the distribution is not part of a plan or series of related transactions within the q meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately before the distribution items of income gain loss deduction and r credit will have been taken into account as required by the applicable intercompany_transaction regulations plr-102604-13 immediately after the distribution neither distributing nor controlled will be a s disqualified_investment_corporation within the meaning of sec_355 t payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length rulings the contribution followed by the distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss on the contribution sections a and a controlled will not recognize any gain_or_loss on the exchange of its stock for the stock of sub and sub and the assets of llc deemed received pursuant to the contribution sec_1032 controlled's basis in the stock of sub and sub and in assets of llc deemed received in the contribution will be equal to the basis of such stock and assets in the hands of distributing immediately before the contribution sec_362 controlled's holding_period for the stock of sub and sub and in assets of llc deemed received in the contribution will include the period during which distributing held each of such stock and assets prior to the contribution sec_1223 distributing will not recognize any gain_or_loss on the distribution section c the shareholders of distributing will not recognize any gain_or_loss and no amount will be includible in their income upon their receipt of controlled stock in the distribution sec_355 the aggregate basis of the distributing and the controlled shares in the hands of each of the shareholders of distributing after the distribution will be the same as the shareholder’s basis in the distributing shares immediately before the distribution sec_358 and sec_1_358-1 such basis will be allocated between the distributing shares and the controlled shares in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c plr-102604-13 the holding_period of the controlled stock received by each distributing shareholder in the distribution will include the holding_period of the distributing shares with respect to which the distribution will be made provided that such distributing shares are held as capital assets on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 caveats and procedural statements no opinion is expressed as to the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter in accordance with the power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative s designated as receiving copies of communications sincerely ___________________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate
